EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned director and/or officer of CH Energy Group, Inc. (the “Company”), does hereby duly constitute and appoint, and by these presents does make, constitute and appoint, STEVEN V. LANT, CHRISTOPHER M. CAPONE, KIMBERLY J. WRIGHT, JOHN E. GOULD, and each of them, the undersigned’s true and lawful attorneys, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, with full power of substitution and re-substitution, to sign and file with the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 registering the offer and sale of shares of the Company’s Common Stock, $.10 par value per share, pursuant to the Company’s 2011 Long-Term Equity Incentive Plan, and any and all amendments and supplements to such Registration Statement and any and all other documents to be signed and filed in connection therewith, hereby granting to such attorneys, and each of them, full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in the premises as fully, to all intents and purposes, as I might or could do if personally present, hereby ratifying and confirming in all respects all that such attorneys or any of them may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have set my hand and seal this 2nd day of June, 2011. /s/Margarita K. Dilley Margarita K. Dilley STATE OF NEW YORK) ss.: COUNTY OF DUTCHESS) On this 2nd day of June, 2011, before me personally came Margarita K. Dilley, to be known and known to me to be the individual described in and who executed the foregoing instrument, and duly acknowledged to me that he executed the same. /s/Donna M. Giametta Donna M. Giametta Notary Public POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned director and/or officer of CH Energy Group, Inc. (the “Company”), does hereby duly constitute and appoint, and by these presents does make, constitute and appoint, STEVEN V. LANT, CHRISTOPHER M. CAPONE, KIMBERLY J. WRIGHT, JOHN E. GOULD, and each of them, the undersigned’s true and lawful attorneys, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, with full power of substitution and re-substitution, to sign and file with the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 registering the offer and sale of shares of the Company’s Common Stock, $.10 par value per share, pursuant to the Company’s 2011 Long-Term Equity Incentive Plan, and any and all amendments and supplements to such Registration Statement and any and all other documents to be signed and filed in connection therewith, hereby granting to such attorneys, and each of them, full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in the premises as fully, to all intents and purposes, as I might or could do if personally present, hereby ratifying and confirming in all respects all that such attorneys or any of them may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have set my hand and seal this 2nd day of June, 2011. /s/Steven M. Fetter Steven M. Fetter STATE OF NEW YORK) ss.: COUNTY OF DUTCHESS) On this 2nd day of June, 2011, before me personally came Steven M. Fetter, to be known and known to me to be the individual described in and who executed the foregoing instrument, and duly acknowledged to me that he executed the same. /s/Donna M. Giametta Donna M. Giametta Notary Public POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned director and/or officer of CH Energy Group, Inc. (the “Company”), does hereby duly constitute and appoint, and by these presents does make, constitute and appoint, STEVEN V. LANT, CHRISTOPHER M. CAPONE, KIMBERLY J. WRIGHT, JOHN E. GOULD, and each of them, the undersigned’s true and lawful attorneys, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, with full power of substitution and re-substitution, to sign and file with the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 registering the offer and sale of shares of the Company’s Common Stock, $.10 par value per share, pursuant to the Company’s 2011 Long-Term Equity Incentive Plan, and any and all amendments and supplements to such Registration Statement and any and all other documents to be signed and filed in connection therewith, hereby granting to such attorneys, and each of them, full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in the premises as fully, to all intents and purposes, as I might or could do if personally present, hereby ratifying and confirming in all respects all that such attorneys or any of them may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have set my hand and seal this 2nd day of June, 2011. /s/Stanley J. Grubel Stanley J. Grubel STATE OF NEW YORK) ss.: COUNTY OF DUTCHESS) On this 2nd day of June, 2011, before me personally came Stanley J. Grubel, to be known and known to me to be the individual described in and who executed the foregoing instrument, and duly acknowledged to me that he executed the same. /s/Donna M. Giametta Donna M. Giametta Notary Public POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned director and/or officer of CH Energy Group, Inc. (the “Company”), does hereby duly constitute and appoint, and by these presents does make, constitute and appoint, STEVEN V. LANT, CHRISTOPHER M. CAPONE, KIMBERLY J. WRIGHT, JOHN E. GOULD, and each of them, the undersigned’s true and lawful attorneys, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, with full power of substitution and re-substitution, to sign and file with the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 registering the offer and sale of shares of the Company’s Common Stock, $.10 par value per share, pursuant to the Company’s 2011 Long-Term Equity Incentive Plan, and any and all amendments and supplements to such Registration Statement and any and all other documents to be signed and filed in connection therewith, hereby granting to such attorneys, and each of them, full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in the premises as fully, to all intents and purposes, as I might or could do if personally present, hereby ratifying and confirming in all respects all that such attorneys or any of them may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have set my hand and seal this 2nd day of June, 2011. /s/Manuel J. Iraola Manuel J. Iraola STATE OF NEW YORK) ss.: COUNTY OF DUTCHESS) On this 2nd day of June, 2011, before me personally came Manuel J. Iraola, to be known and known to me to be the individual described in and who executed the foregoing instrument, and duly acknowledged to me that he executed the same. /s/Donna M. Giametta Donna M. Giametta Notary Public POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned director and/or officer of CH Energy Group, Inc. (the “Company”), does hereby duly constitute and appoint, and by these presents does make, constitute and appoint, STEVEN V. LANT, CHRISTOPHER M. CAPONE, KIMBERLY J. WRIGHT, JOHN E. GOULD, and each of them, the undersigned’s true and lawful attorneys, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, with full power of substitution and re-substitution, to sign and file with the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 registering the offer and sale of shares of the Company’s Common Stock, $.10 par value per share, pursuant to the Company’s 2011 Long-Term Equity Incentive Plan, and any and all amendments and supplements to such Registration Statement and any and all other documents to be signed and filed in connection therewith, hereby granting to such attorneys, and each of them, full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in the premises as fully, to all intents and purposes, as I might or could do if personally present, hereby ratifying and confirming in all respects all that such attorneys or any of them may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have set my hand and seal this 2nd day of June, 2011. /s/E. Michel Kruse E. Michel Kruse STATE OF NEW YORK) ss.: COUNTY OF DUTCHESS) On this 2nd day of June, 2011, before me personally came E. Michel Kruse, to be known and known to me to be the individual described in and who executed the foregoing instrument, and duly acknowledged to me that he executed the same. /s/Donna M. Giametta Donna M. Giametta Notary Public POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned director and/or officer of CH Energy Group, Inc. (the “Company”), does hereby duly constitute and appoint, and by these presents does make, constitute and appoint, CHRISTOPHER M. CAPONE, KIMBERLY J. WRIGHT, JOHN E. GOULD, and each of them, the undersigned’s true and lawful attorneys, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, with full power of substitution and re-substitution, to sign and file with the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 registering the offer and sale of shares of the Company’s Common Stock, $.10 par value per share, pursuant to the Company’s 2011 Long-Term Equity Incentive Plan, and any and all amendments and supplements to such Registration Statement and any and all other documents to be signed and filed in connection therewith, hereby granting to such attorneys, and each of them, full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in the premises as fully, to all intents and purposes, as I might or could do if personally present, hereby ratifying and confirming in all respects all that such attorneys or any of them may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have set my hand and seal this 2nd day of June, 2011. /s/Steven V. Lant Steven V. Lant STATE OF NEW YORK) ss.: COUNTY OF DUTCHESS) On this 2nd day of June, 2011, before me personally came Steven V. Lant, to be known and known to me to be the individual described in and who executed the foregoing instrument, and duly acknowledged to me that he executed the same. /s/Donna M. Giametta Donna M. Giametta Notary Public POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned director and/or officer of CH Energy Group, Inc. (the “Company”), does hereby duly constitute and appoint, and by these presents does make, constitute and appoint, STEVEN V. LANT, CHRISTOPHER M. CAPONE, KIMBERLY J. WRIGHT, JOHN E. GOULD, and each of them, the undersigned’s true and lawful attorneys, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, with full power of substitution and re-substitution, to sign and file with the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 registering the offer and sale of shares of the Company’s Common Stock, $.10 par value per share, pursuant to the Company’s 2011 Long-Term Equity Incentive Plan, and any and all amendments and supplements to such Registration Statement and any and all other documents to be signed and filed in connection therewith, hereby granting to such attorneys, and each of them, full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in the premises as fully, to all intents and purposes, as I might or could do if personally present, hereby ratifying and confirming in all respects all that such attorneys or any of them may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have set my hand and seal this 2nd day of June, 2011. /s/Edward T. Tokar Edward T. Tokar STATE OF NEW YORK) ss.: COUNTY OF DUTCHESS) On this 2nd day of June, 2011, before me personally came Edward T. Tokar, to be known and known to me to be the individual described in and who executed the foregoing instrument, and duly acknowledged to me that he executed the same. /s/Donna M. Giametta Donna M. Giametta Notary Public POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned director and/or officer of CH Energy Group, Inc. (the “Company”), does hereby duly constitute and appoint, and by these presents does make, constitute and appoint, STEVEN V. LANT, CHRISTOPHER M. CAPONE, KIMBERLY J. WRIGHT, JOHN E. GOULD, and each of them, the undersigned’s true and lawful attorneys, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, with full power of substitution and re-substitution, to sign and file with the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 registering the offer and sale of shares of the Company’s Common Stock, $.10 par value per share, pursuant to the Company’s 2011 Long-Term Equity Incentive Plan, and any and all amendments and supplements to such Registration Statement and any and all other documents to be signed and filed in connection therewith, hereby granting to such attorneys, and each of them, full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in the premises as fully, to all intents and purposes, as I might or could do if personally present, hereby ratifying and confirming in all respects all that such attorneys or any of them may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have set my hand and seal this 2nd day of June, 2011. /s/Jeffrey D. Tranen Jeffrey D. Tranen STATE OF NEW YORK) ss.: COUNTY OF DUTCHESS) On this 2nd day of June, 2011, before me personally came Jeffrey D. Tranen, to be known and known to me to be the individual described in and who executed the foregoing instrument, and duly acknowledged to me that he executed the same. /s/Donna M. Giametta Donna M. Giametta Notary Public POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned director and/or officer of CH Energy Group, Inc. (the “Company”), does hereby duly constitute and appoint, and by these presents does make, constitute and appoint, STEVEN V. LANT, CHRISTOPHER M. CAPONE, KIMBERLY J. WRIGHT, JOHN E. GOULD, and each of them, the undersigned’s true and lawful attorneys, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, with full power of substitution and re-substitution, to sign and file with the Securities and Exchange Commission pursuant to the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 registering the offer and sale of shares of the Company’s Common Stock, $.10 par value per share, pursuant to the Company’s 2011 Long-Term Equity Incentive Plan, and any and all amendments and supplements to such Registration Statement and any and all other documents to be signed and filed in connection therewith, hereby granting to such attorneys, and each of them, full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in the premises as fully, to all intents and purposes, as I might or could do if personally present, hereby ratifying and confirming in all respects all that such attorneys or any of them may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have set my hand and seal this 2nd day of June, 2011. /s/Ernest R. Verebelyi Ernest R. Verebelyi STATE OF NEW YORK) ss.: COUNTY OF DUTCHESS) On this 2nd day of June, 2011, before me personally came Ernest R. Verebelyi, to be known and known to me to be the individual described in and who executed the foregoing instrument, and duly acknowledged to me that he executed the same. /s/Donna M. Giametta Donna M. Giametta Notary Public
